Blandford, J.
A broker is a special agent, and derives his power and authority to bind his principal from the instructions given to him by the latter. When definite instructions are given by the principal to the broker to sell goods for him at a specified price for a certain time and day only, this will not authorize the broker to contract and sell the same kind of goods for his principal at a different and subsequent time for the same price. His power is limited by and ceases with his instructions ; and this is true, even though it had been usual, in the course of dealings between the broker and his principal, for the broker to continue to sell at the prices last quoted by the principal. Code, §§2194, 2196, 2184; Story Ag., p. 32; -1 Esp., Ill, 113 ; 32 Md., 169, 179, 180; 60 111., 237. '
Judgment affirmed.